Citation Nr: 0729897	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, left knee, in excess of 10 percent.

2.  Entitlement to a compensable rating for residuals of 
fracture, left foot.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The veteran had active military service from June 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
for a rating in excess of 10 percent for his service-
connected left knee disability, and which denied the 
veteran's for a rating in excess of 0 percent for his 
service-connected left foot disability.  

In a rating decision dated in March 1985 service connection 
for degenerative joint disease, left knee, was granted with 
an evaluation of 0 percent effective April 21, 1980.  In 
October 1990 the veteran was granted service connection for 
residuals of sesamoid fracture of the left foot, with an 
evaluation of 0 percent effective March 23, 1990.  In that 
same decision the RO increased the rating for degenerative 
joint disease of the left knee from 0 to 10 percent effective 
March 23, 1990.  In December 2005 the veteran requested that 
the ratings for his service-connected left knee and left foot 
disabilities be increased.

In January 2006 the veteran was accorded a compensation and 
pension (C&P) examination pursuant to his request for 
increased ratings.  With regard to his left foot, physical 
examination revealed no bony abnormalities or malunions, 
joint false motion or other abnormalities.  However, the 
examiner did find tenderness to palpation at the left 
metatarsophalangeal joint.  He also reported plantar flexion 
abnormality "secondary to the spinal cord injury."  
According to the examiner, January 2004 x-rays show mild 
degenerative joint disease.

The evidence also consists of VA treatment notes dated 
September 21, 2006, which inform that the veteran has severe 
left foot drop and severe pes planus deformity of the left 
foot.  VA treatment providers also inform that there is no 
motor function below knee on the left side, and that the left 
foot is swollen in general, with a slight left hallux valgus 
deformity of the foot with expansion of the left 1st 
metacarpal phalangeal joint.  According to VA treatment 
providers, the veteran is unable to perceive any pain in the 
left lower extremity secondary to spinal cord injury, and is 
at a high risk for amputation.  Diagnoses were as follows:

o	probable traumatic degenerative 
joint disease of the 1st metacarpal 
phalangeal joint.  
o	Left foot drop.
o	status post late effects of SCI 
(spinal cord injury).  
o	Healed foot ulcer.

The evidence confirms that the veteran suffers from numerous 
problems involving his left foot; however, it is unclear 
which, if any, of the veteran's current left foot problems 
are residuals of the inservice fracture of his right foot, or 
are secondary to his nonservice-connected spinal cord injury.  
The case must therefore be remanded for clarification as to 
which, if any, current left foot symptomatology is related to 
the fracture at the base of the left great toe incurred 
during service.  38 C.F.R. § 3.159(c)(4).  

With regard to the left knee, the January 2006 C&P examiner 
reported that the left knee was stable, with mild crepitus 
present.  During the examination the veteran reported 
constant sharp pain and stiffness, and swelling after rainy 
weather or overuse.  He also reported constant instability 
with frequent falls, and locking on extremely cold days.  
Physical findings were of  0 degrees extension with pain and 
80 degrees flexion with total range of motion; however, the 
examiner noted that total range of motion decreased to 70 
degrees following repetitive use.  The examiner concluded 
that "range of motion was additionally limited by repetitive 
use due to pain, with a 10 degree reduction flexion."  
During his May 2007 Board hearing the veteran reiterated his 
complaints of instability, giving way, and locking in his 
left knee.  

Under the provisions of Diagnostic Code 5257, a disorder of 
the knee involving recurrent subluxation or lateral 
instability is given a rating of 30 percent for severe 
subluxation or lateral instability, 20 percent for moderate 
subluxation or lateral instability, and 10 percent for slight 
subluxation or lateral instability.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5257.  

The evidence in this case is not clear with regard to the 
severity of the veteran's left knee instability.  During the 
January 2006 examination the veteran reported a history of 
constant instability with frequent falls, while the 
examination found the knee to be stable.  In any event, the 
veteran has since testified that his left knee instability 
and giving way has worsened since his January 2006 
examination.  In order to ascertain the severity of the 
veteran's left knee instability the matter must be remanded 
for a new C&P examination.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Columbia, South Carolina 
VAMC.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  The RO should therefore 
request all relevant VA medical records pertaining to the 
veteran that are dated from October18, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records pertaining to 
the veteran from the Columbia VAMC that 
are dated from October 18, 2006, to the 
present.  Also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine the severity of his left foot 
and left knee disabilities.  Range of 
motion studies are essential and the 
examiner should ascertain whether there is 
weakened movement, excess fatigability or 
incoordination.  Any determination should 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner is specifically 
requested to inform as to the following:

*	With regard to the left foot, in 
addition to examination findings, the 
examiner must identify which, if any, 
of the veteran's current left foot 
problems are attributable to the left 
foot fracture of the great toe 
sesamoid bone sustained during 
service.  If a particular finding / 
symptom cannot be attributed solely 
to the service-connected disability, 
as opposed to the non-service 
connected back disability or other 
disability, the examiner should so 
state in the report.

*	With regard to the left knee, in 
addition to range of motion findings, 
the examiner is specifically 
requested to inform as to whether the 
veteran has recurrent subluxation or 
lateral instability; and, if so, to 
opine as to severity.

All conclusions should be supported by a  
complete rationale.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



